TYSON, J.
The defendants were indicted and convicted for the offense of burglary. — § 4417 of the Code.
*148The building burglarized by them was a permanent and substantial structure and not a temporary one erected for a special purpose. It was, therefore, unnecessary that the indictment should allege or the evidence show that it was “especially constructed or made to keep” the harness and other things of value that were in it at the time it was entered.—Stone v. State, 63 Ala. 115.
Charges 2 and 3 requested by defendants were, therefore, properly refused.
Charge 1 was also properly refused as the evidence tended to prove every element of the crime charged.
Affirmed.